COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NOS. 2-09-077-CV
                                     2-09-078-CV


IN RE I.E. MILLER SERVICES, L.P., I.E.                                RELATORS
MILLER SERVICES, L.L.C., I.E. MILLER
SERVICES GP, L.L.C., LEXINGTON
INSURANCE COMPANY, AND AMERICAN
HOME ASSURANCE COMPANY


                                      ------------

                             ORIGINAL PROCEEDINGS

                                      ------------

                          MEMORANDUM OPINION 1

                                      ------------

          The court has considered relators’ petition for writ of mandamus and is

of the opinion that relief should be denied. Accordingly, relators’ petition for

writ of mandamus is denied. All stays previously ordered by this court are

lifted.




    1
        … See Tex. R. App. P. 47.4.
     Relators shall pay all costs of this original proceeding, for which let

execution issue.


                                        TERRIE LIVINGSTON
                                        JUSTICE


PANEL: LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

GARDNER, J. would grant.

DELIVERED: April 30, 2009




                                    2